WOODS, Circuit Judge.
In this action for damages under the federal statutes forbidding combinations and discriminations in restraint of trade, on the first trial the verdict was for the defendant The judgment was reversed for error in the admission of testimony. 240 Fed. 114, 153 C. C. A. 150. The case is here again on a writ of error from a judgment on the second trial in favor of the plaintiff.
The vital question on which all others turn is whether the testimony, viewed most favorably to plaintiff, tended to prove an unlawful combination or unlawful discrimination against the plaintiff, to which defendant wras a party. The facts differ in no essential particular from those in the case of Cudahy Packing Co. v. Frey & Son, 261 Fed. 65, - C. C. A.-, decided this day, and for the reasons stated in the opinion in that case the judgment must be reversed.